388 So.2d 1341 (1980)
Adolph COMER, Petitioner,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Respondent.
No. WW-82.
District Court of Appeal of Florida, First District.
October 10, 1980.
Adolph Comer, pro se.
No appearance for respondent.
PER CURIAM.
The petitioner, a prisoner within the custody of the Florida Department of Corrections, seeks the issuance of a writ of habeas corpus, alleging that the Florida Parole and Probation Commission has violated legislative directives in its establishment of certain rules.[1]
While the petitioner claims a jurisdictional base in Chapter 120, Florida Statutes (1979), we find no showing of exhaustion of administrative remedies here. Petitioner is entitled to seek § 120.54(5), F.S., or § 120.56, F.S., proceedings, which may resolve the issues without resorting to premature judicial intervention. Accordingly, the petition is hereby dismissed without prejudice to seek review pursuant to § 120.68, F.S., of any final orders of the Parole and Probation Commission resulting from Chapter 120 proceedings.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.
NOTES
[1]  Petitioner asserts that Rule 23-19.02(2)(g), Fla. Admin. Code, violates legislative intent as expressed in s. 947.165(1), Fla. Stat. (1979), in that the rule may act to impose a longer term to serve than is proper by taking certain factors into account more than once. We do not speak to the merits of this claim.